Citation Nr: 1726817	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1971.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009, rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In a May 2011 decision the Board denied the Veteran's application to reopen the claim for service connection for an acquired psychiatric disability.  The Veteran appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in January 2012, the Court vacated the May 2011 Board decision and remanded the case to the Board for readjudication consistent with the Court's decision.  

In September 2013, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in May 2017, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

An acquired psychiatric disorder was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Facts and Analysis

The service treatment records are silent for documentation of an acquired psychiatric disorder.  

SSA records indicate effective August 2000, the Veteran was to be disabled due to major depressive disorder, borderline intellectual functioning and chronic low back pain.  

In February 2005, the Veteran sought service connection for an adjustment disorder with depression secondary to the pain from his service-connected back condition.  

In October 2005, the Veteran underwent a VA examination.  The Veteran reported injuring his back during service, and being in chronic daily pain as a result of this injury.  He is service connected for degenerative disc disease of the lumbar spine.  He has had two inpatient psychiatric admissions at the VA hospital.  The Veteran stated he feels his depression is directly related to his back pain.  The examiner diagnosed the Veteran as suffering from depressive disorder not otherwise specified, alcohol abuse, and cannabis abuse.  The examiner also offered his opinion that the Veteran's psychiatric conditions were not caused by or exacerbated by his service-connected back condition.  On examination, the Veteran was found to be functioning in the lower range of cognitive ability.  He exhibited no obvious signs of physical distress, no facial grimacing, no shifting about in his seat, and no non-verbal expressions of pain of any kind.  He had difficulty being fully oriented.  He reported vague auditory hallucinations both when awake and asleep.  He had impaired memory.  He reported panic attacks, but all he could describe was being "nervous."  He complained of anhedonia and irritability, and often feeling useless.  He had difficulty sleeping.  There were no symptoms of PTSD noted by the examiner.  During the examination, the Veteran took drinks out of a bottle of cough syrup, stating he had been smoking cannabis on a daily basis and needed cough syrup.  The examiner concluded the Veteran had depressive disorder not otherwise specified as well as alcohol abuse, cannabis abuse, and probable borderline intellectual functioning.  The examiner noted numerous references in the file that point to the Veteran being drug seeking as he frequently loses medication, and had accused police of stealing medication.  The examiner concluded there are multiple other factors that are much more likely to be causing or impacting the Veteran's depressive disorder.  The examiner did not find convincing evidence that the Veteran's mental health symptoms were caused by or exacerbated by his service-connected condition.  Though the examiner did not use the term "aggravated," it is clear to the Board that the examiner's use of the word "exacerbated" is interchangeable with "aggravated" in his conclusion.  

VA treatment records detail the Veteran's complaints of and treatment for his psychiatric disorders.  The Veteran received treatment specifically for his depressive disorder.   

The Veteran has submitted various statements and letters expressing his belief that his psychiatric condition is secondary to his service-connected back condition.  He also contended that he almost suffered a nervous breakdown while on active service.  

No VA mental health professional offered an opinion that his psychiatric disorder is secondary to his back pain.  

At the March 2011 Travel Board hearing, the Veteran described his in-service accident that led to his now service-connected back condition.  The Veteran also reiterated his belief that his current psychiatric condition is secondary to his service-connected back condition.  It was essentially acknowledged, however, that none of his mental health providers have stated that such a causal link between his psychiatric condition and his back disability exists.  The Veteran's representative advanced the argument that the Veteran's psychiatric condition might be aggravated by his service-connected back disability.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's  acquired psychiatric disorder was incurred in service or are caused or aggravated by his service connected degenerative disc disease of the spine.  The most probative pieces of evidence, the informed medical opinions discussed above, are uniformly against this conclusion.  The Veteran's opinions are afforded no probative value as he does not possess the necessary expertise to address the question with authority.  As the greater weight of the evidence is against the claim, a basis upon which to establish service connection has not been presented.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49  (1990). Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected condition, is not warranted.







ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


